Opinion issued March 5, 2013




                                           In The

                                   Court of Appeals
                                          For The

                              First District of Texas
                                ————————————
                                   NO. 01-12-00035-CV
                                ———————————
       IN RE AZHAR SAID, PHOENICIAN IMPORTS, INC., RIGIN, INC.,
           ABBASID, INC., AND HELIOTECH, INC., Relators



               Original Proceeding on Petition for Writ of Mandamus


                              MEMORANDUM OPINION

      Relators petitioned for writ of mandamus on January 17, 2012. 1               On

November 20, 2012, the Clerk of this Court sent a notice to the parties informing

them that our records indicated that the petition for writ of mandamus was moot

and stating that, if they believed the petition for writ of mandamus was not moot,

1
      The underlying case is Asif Said, et al. v. Azhar Said, et al., No. 0634130 (151st
      Dist. Ct., Harris Cnty., Tex.), the Honorable Michael Engelhart, presiding.
they were required to file a written response by Monday, December 3, 2012. As of

February 28, 2013, no response has been received by the Court.

      Accordingly, we dismiss the petition for writ of mandamus. See TEX. R.

APP. P. 42.3(c) (providing for involuntary dismissal of civil case for failure to

comply with notice from clerk requiring response or other action within specified

time). Any pending motions are dismissed as moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Sharp, and Huddle.




                                           2